Motion Granted in Part and Order filed October 18, 2018




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-18-00752-CV
                               ____________

JOSE BANDIN, MONICA BABAYAB, AND 18 SHALLOWFORD P1., LLC,
                          Appellant

                                    V.

 FREE AND SOVEREIGN STATE OF VERACRUZ DE IGNACIO DE LA
                       LLAVE, Appellee


                 On Appeal from the 334th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2018-06745

                               ____________

                           NO. 14-18-00847-CV
                               ____________

          CW OPERATING COMPANY, INC., ET AL, Appellant

                                    V.

 FREE AND SOVERIEGN STATE OF VERACRUZ DE IGNACIO DE LA
                       LLAVE, Appellee
                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-06480

                                       ORDER

      Appellants filed a motion to consolidate appeal numbers 14-18-00752-CV and
14-18-00847-CV. Each appeal arises from the denial of a motion to dismiss under
the Texas Citizens’ Participation Act. Tex. Civ. Prac. & Rem. Code Ann. § 27.003.
Appellants allege the appeals involve the same nucleus of operative facts. Appellants
also request an extension of time to file their briefs if the motion to consolidate is
granted. The motion has been pending for more than 10 days, and no response has
been filed.

      We GRANT the motion in part and order as follows:

      1.      Each appeal will remain open.

      2.      Any document meant to be filed in both appeals must bear both appeal
numbers.

      3.      Absent a request otherwise from the parties, any brief filed must apply
to both appeals and is subject to the word limits in Texas Rule of Appellate
Procedure 9.4(i)(2). For example, appellant shall file a single brief that bears both
appeal numbers, addresses both orders on appeal, and does not exceed 15,000 words.

      4.      Appellant’s brief in both appeals will be due 20 days after the reporter’s
record is filed in 14-18-00847-CV, or on a date set by the court in a further order.

      5.      The appeals will be submitted to and considered by the same panel.

                                    PER CURIAM